Title: From Thomas Jefferson to Charles Carroll, 4 April 1791
From: Jefferson, Thomas
To: Carroll, Charles



Dear Sir
Philadelphia Apr. 4. 1791.

Mr. Brown having agreed to settle our balance at £21. 16s. 9d. sterling principal and interest, I have acceded in order to be done with it. Since you have been so good as to be privy to this whole matter, I take the liberty of sending my last letter on the subject, open, through your hands, that you may see that I have been grounded in my belief that I owed nothing, a belief that is still unshaken. Will you be so kind as to take from Mr. Brown a discharge in full for me against all persons, partners, assignees &c. on delivering to him the inclosed letter and bank bill for 97.06. dollars?
We hear that the British parliament is about to allow American grain carried there in British bottoms for re-exportation, to be stored rent-free. If so, we must make British bottoms lading, with wheat here, pay that rent before they sail in the form of an additional duty, so as to keep our vessels on a level with them. I am told the British merchants are already ordering all shipments of this article to be made in British bottoms.—By the latest authentic accounts, affairs in France were going on most perfectly well. Be pleased to accept assurances of the cordial esteem & respect of Dear Sir Your affectionate humble servt.,

Th: Jefferson

